 


110 HR 6909 IH: To direct the Secretary of the Interior to give priority to consideration of applications for permits and other authorizations required for renewable energy projects on Federal public land, and for other purposes.
U.S. House of Representatives
2008-09-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
2d Session
H. R. 6909 
IN THE HOUSE OF REPRESENTATIVES 
 
September 16, 2008 
Mr. Porter introduced the following bill; which was referred to the Committee on Natural Resources
 
A BILL 
To direct the Secretary of the Interior to give priority to consideration of applications for permits and other authorizations required for renewable energy projects on Federal public land, and for other purposes. 
 
 
1.Renewable energy projects on public lands 
(a)Applications for renewable energy projects on Federal public land 
(1)In generalThe Secretary of the Interior— 
(A)shall give priority to consideration of applications for permits and other authorizations required for renewable energy projects on Federal public land; 
(B)shall issue regulations that establish an expedited and efficient process for the submission and consideration of such applications, including projects pending before the Department of the Interior on the date of the enactment of this Act; and 
(C)shall approve or disapprove such an application by not later than 180 days after the date the application is submitted. 
(2)Failure to act on applicationIf the Secretary fails to approve or disapprove an application in accordance with paragraph (1)(C), the application is deemed approved by the Secretary  
(b)Treatment under National Environmental Policy Act of 1969For purposes of the National the Environmental Policy Act of 1969 and the regulations under that Act— 
(1)any renewable energy project on Federal public land is deemed to be in the public interest; and 
(2)no statement under section 102(2)(C) of that Act (42 U.S.C. 4332(2)(C)) is required for such a project if an environmental assessment is prepared for the project in accordance with those regulations. 
(c)Lease or sale of Federal public land 
(1)In generalIn any lease or sale of Federal public land for use for a renewable energy project, the amount required to be paid to the United States as rent or the purchase price shall not exceed the fair market value of the land before any construction or other improvement of the land for such project.
(2)LimitationParagraph (1) shall not apply with respect to any part of the land that is used for any purpose other than for the renewable energy project.  
(d)Identification of suitable landThe Secretary of the Interior shall promptly identify Federal public land under the administrative jurisdiction of the Secretary that is suitable and feasible for renewable energy projects. 
 
